Title: To George Washington from Captain Henry Lee, Jr., 21 February 1778
From: Lee, Henry Jr.
To: Washington, George

 

Dover [Del.] Feby 21st 78

This country does not answer our excpectation with respect to waggons. Consequently the conveyance of the salt provision &c. collected at this place will not be so expidetious as could be wished. A drove of cattle from seventy to an hundred head, will set out tomorrow from Middletown. We do business very regularly visiting in our route each & every farm, & taking with us every article necessary for an army. Very little discontent prevails among the inhabitants, & that only from among the notoriously disaffected. This state is void of all government, therefore we can meet with no aid from the civil. They have a form, but there is no spirit or energy. The situation of the country, the want of government & the artifice of the friends to the British army renders these lower counties an asylum to deserters from the continental army. Several officers are now here on the business of apprehending deserters, but tho’ very active they meet with little success because they have no aid from government. The Assembly is now convened at this place, the active & spirited members wish a letr to the House from your Excelly on this head: they think many good consequences would result from it. I am informed that there cannot be less than ⟨mutilated⟩ hund’d deserters who live on ⟨mutilated⟩ fruits of their labor in this country. Some men of power and influence encourage the abominable practice by their private countenance.
Perhaps, if your Excellency would address the Legislature on the subject, at the same time furnish me with directions and authority to apprehend & deliver to Provost, such persons as are notoriously guilty of this high crime against the interest of the States great advantages might accrue to the army. I am convinced it would encourage the recruiting service.
I must again beg that your Excellency will order a proper person with money to pay those persons with whom I must contract debts in the execution of my commission. I have promised the people that they shall be paid & shall be much distressed if my promise is not fulfilled. I have the honor to be with most perfect respect, your Excellency’s most obt servant

Heny Lee jrCapt. L.D.

